Title: To Thomas Jefferson from James G. W. Neale, 4 December 1808
From: Neale, James G. W.
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore 4th. Decr. 1808
                  
                  Permit me to thank you, for the favour you have done me, in dischargeng me from the Marine Corps. I shall ever remember it with the warmest gratitude. Not, that it excludes me from the defence of my beloved Country; but, because it freed me from the insolence of worthless characters clothed in petty authority. Should an occasion offer, perhaps I may not be found the least useful, or patriotic of her citizens.
                  I should be glad if you would be good enough to send me the certificates and the Letter from the Hon Mr. Adams, which I enclosed in one addressed to you some time in June last, together with a recommendation enclosed in another to you about the latter end of last December. The certificates may be of use to me in a private point of view, as I am a stranger in this place, and the Letter from Mr. Adams I should like to keep in remembrance of the disinterested conduct of that worthy Gentleman towards me. I sent a similar request about three months ago, but not finding them upon my arrival in this place, I suppose it miscarried. As I passed through Washington on my way to this place, I stopped at your house with a Letter of thanks, enclosing the same request. but wearing the dress of an honest Soldier with my humble knapsack on my back, your Servant disdained to treat me civily, shutting the door in my face. Thank God I was no pauper.
                  
                  
                     James G W Neale
                     
                  
               